  Case 18-11703            Doc 27    Filed 02/21/19 Entered 02/21/19 09:55:53        Desc Main
                                       Document     Page 1 of 8
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                          §    Case No. 18-11703
                                                  §
  OLIVIA A. ROSALES                               §
                                                  §
                                                  §
                      Debtor(s)                   §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $0.00                   Assets Exempt:        $7,075.00
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $1,639.24           Without Payment:      $31,375.06

Total Expenses of
Administration:                   $610.76


        3)      Total gross receipts of $2,250.00 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $2,250.00 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
  Case 18-11703            Doc 27    Filed 02/21/19 Entered 02/21/19 09:55:53            Desc Main
                                       Document     Page 2 of 8



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                      $0.00             $0.00               $0.00              $0.00
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA           $610.76             $610.76            $610.76
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                         $0.00             $0.00               $0.00              $0.00
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                     $23,825.00        $15,554.30         $15,554.30           $1,639.24
  Exhibit 7)
           Total
     Disbursements                 $23,825.00        $16,165.06         $16,165.06           $2,250.00

        4). This case was originally filed under chapter 7 on 04/21/2018. The case was pending
  for 9 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 01/12/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
  Case 18-11703            Doc 27        Filed 02/21/19 Entered 02/21/19 09:55:53                    Desc Main
                                           Document     Page 3 of 8
                                                 EXHIBITS TO
                                                FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                      UNIFORM                         AMOUNT
                                                                        TRAN. CODE                      RECEIVED
Preferential payment to Debtor's mother                                   1241-000                          $2,250.00
TOTAL GROSS RECEIPTS                                                                                        $2,250.00

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS
 NONE


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

         PAYEE             UNIFORM               CLAIMS              CLAIMS            CLAIMS               CLAIMS
                          TRAN. CODE          SCHEDULED            ASSERTED          ALLOWED                  PAID
David P. Leibowitz,           2100-000                    NA             $562.50          $562.50            $562.50
Trustee
David P. Leibowitz,           2200-000                    NA              $39.61           $39.61             $39.61
Trustee
Green Bank                    2600-000                    NA               $8.65             $8.65                $8.65
TOTAL CHAPTER 7 ADMIN. FEES AND                           NA             $610.76          $610.76            $610.76
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS
 NONE


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM              CLAIMS             CLAIMS             CLAIMS        CLAIM
NUMBER                             TRAN. CODE         SCHEDULED           ASSERTED           ALLOWED         S PAID
     1        OneMain                7100-000                   $0.00        $6,533.43          $6,533.43    $688.54
              Financial Group
              LLC
     2        Discover Bank          7100-900              $3,497.00         $4,263.94          $4,263.94    $449.37
     3        PYOD, LLC its          7100-900              $1,018.00         $1,178.00          $1,178.00    $124.15
              successors and
              assigns as
              assignee
     4        Quantum3 Group         7100-900              $1,410.00         $2,346.39          $2,346.39    $247.28

UST Form 101-7-TDR (10/1/2010)
  Case 18-11703            Doc 27   Filed 02/21/19 Entered 02/21/19 09:55:53    Desc Main
                                      Document     Page 4 of 8

              LLC as agent for
     5        Quantum3 Group        7100-900       $127.00      $383.98        $383.98    $40.47
              LLC as agent for
     6        PYOD, LLC its         7100-900       $183.00      $431.79        $431.79    $45.51
              successors and
              assigns as
              assignee
     7        Capital One, N.A.     7100-900       $130.00      $416.77        $416.77    $43.92
              Bank of America       7100-000      $1,139.00        $0.00         $0.00     $0.00
              Chase/Bank One        7100-000      $5,059.00        $0.00         $0.00     $0.00
              Card Serv
              OneMain               7100-000     $11,262.00        $0.00         $0.00     $0.00
              Financial
TOTAL GENERAL UNSECURED CLAIMS                   $23,825.00   $15,554.30   $15,554.30    $1,639.2
                                                                                                4




UST Form 101-7-TDR (10/1/2010)
                                             Case 18-11703                Doc 27    Filed 02/21/19
                                                                                               FORM 1Entered 02/21/19 09:55:53                                         Desc Main
                                                                                       Document     Page
                                                                           INDIVIDUAL ESTATE PROPERTY     5 ofAND
                                                                                                      RECORD   8 REPORT                                                                    Page No:    1              Exhibit 8
                                                                                                          ASSET CASES

Case No.:                     18-11703                                                                                                                       Trustee Name:                                   David Leibowitz
Case Name:                    ROSALES, OLIVIA A.                                                                                                             Date Filed (f) or Converted (c):                04/21/2018 (f)
For the Period Ending:        1/12/2019                                                                                                                      §341(a) Meeting Date:                           06/07/2018
                                                                                                                                                             Claims Bar Date:                                09/13/2018

                                 1                                                2                                3                                 4                           5                                          6

                         Asset Description                                     Petition/                    Estimated Net Value                   Property                   Sales/Funds               Asset Fully Administered (FA)/
                          (Scheduled and                                     Unscheduled                   (Value Determined by                   Abandoned                  Received by              Gross Value of Remaining Assets
                     Unscheduled (u) Property)                                  Value                             Trustee,                  OA =§ 554(a) abandon.             the Estate
                                                                                                          Less Liens, Exemptions,
                                                                                                             and Other Costs)

 Ref. #
1       2012 Nissan Altima Coupe S                                                    $5,700.00                                     $0.00                                             $0.00                                             FA
2       Household Goods & Furniture                                                    $125.00                                      $0.00                                             $0.00                                             FA
3       TV & Electronics                                                                $50.00                                      $0.00                                             $0.00                                             FA
4       Normal Apparel                                                                 $500.00                                      $0.00                                             $0.00                                             FA
5       Checking Chase Bank                                                            $100.00                                      $0.00                                             $0.00                                             FA
6       Rent Rental Deposit                                                            $200.00                                      $0.00                                             $0.00                                             FA
7       Child Support Child Support                                                    $400.00                                      $0.00                                             $0.00                                             FA
8       Preferential payment to Debtor's mother                    (u)                   $0.00                               $3,000.00                                            $2,250.00                                             FA
Asset Notes:       Settling with Debtor's mother for $2250


TOTALS (Excluding unknown value)                                                                                                                                                                           Gross Value of Remaining Assets
                                                                                      $7,075.00                              $3,000.00                                            $2,250.00                                        $0.00




     Major Activities affecting case closing:
      06/15/2018      2018 Reporting Period:
                      The Debtor paid her mother $3,000.00 from her 2017 tax refund for past-due rent. Trustee is settling with the Debtor's mother for $2,250.00 for the preferential payment.


                      The government claims bar date is October 18, 2018, after which the Trustee will review claims in anticipation of filing his TFR by the end of 2018.


 Initial Projected Date Of Final Report (TFR):           06/07/2019                               Current Projected Date Of Final Report (TFR):                                      /s/ DAVID LEIBOWITZ
                                                                                                                                                                                     DAVID LEIBOWITZ
                                              Case 18-11703              Doc 27  Filed 02/21/19
                                                                                            FORMEntered
                                                                                                    2      02/21/19 09:55:53                       Desc MainPage No: 1                   Exhibit 9
                                                                                    Document      Page  6 of 8
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         18-11703                                                                                        Trustee Name:                      David Leibowitz
 Case Name:                       ROSALES, OLIVIA A.                                                                              Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***1017                                                                                      Checking Acct #:                  ******0301
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:
For Period Beginning:             4/21/2018                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                1/12/2019                                                                                       Separate bond (if applicable):

       1                2                                  3                                                4                                           5                6                       7

   Transaction       Check /                           Paid to/                     Description of Transaction                     Uniform           Deposit       Disbursement               Balance
      Date            Ref. #                        Received From                                                                 Tran Code            $                $


06/21/2018            (8)      Diana E. Martinez-Rosales                    Settlement for Preferential Transfer (docket #18)      1241-000           $2,250.00                                      $2,250.00
06/29/2018                     Green Bank                                   Bank Service Fee                                       2600-000                                      $1.17               $2,248.83
07/31/2018                     Green Bank                                   Bank Service Fee                                       2600-000                                      $3.51               $2,245.32
08/31/2018                     Green Bank                                   Bank Service Fee                                       2600-000                                      $3.97               $2,241.35
12/18/2018           3001      David P. Leibowitz                           Trustee Compensation                                   2100-000                                   $562.50                $1,678.85
12/18/2018           3002      David P. Leibowitz                           Trustee Expenses                                       2200-000                                     $39.61               $1,639.24
12/18/2018           3003      OneMain Financial Group LLC                  Claim #: 1; Amount Claimed: $6,533.43; Distribution    7100-000                                   $688.54                 $950.70
                                                                            Dividend: 10.54%;
12/18/2018           3004      Discover Bank                                Claim #: 2; Amount Claimed: $4,263.94; Distribution    7100-900                                   $449.37                 $501.33
                                                                            Dividend: 10.54%;
12/18/2018           3005      PYOD, LLC its successors and assigns as      Claim #: 3; Amount Claimed: $1,178.00; Distribution    7100-900                                   $124.15                 $377.18
                               assignee                                     Dividend: 10.54%;
12/18/2018           3006      Quantum3 Group LLC as agent for              Claim #: 4; Amount Claimed: $2,346.39; Distribution    7100-900                                   $247.28                 $129.90
                                                                            Dividend: 10.54%;
12/18/2018           3007      Quantum3 Group LLC as agent for              Claim #: 5; Amount Claimed: $383.98; Distribution      7100-900                                     $40.47                 $89.43
                                                                            Dividend: 10.54%;
12/18/2018           3008      PYOD, LLC its successors and assigns as      Claim #: 6; Amount Claimed: $431.79; Distribution      7100-900                                     $45.51                 $43.92
                               assignee                                     Dividend: 10.54%;
12/18/2018           3009      Capital One, N.A.                            Claim #: 7; Amount Claimed: $416.77; Distribution      7100-900                                     $43.92                  $0.00
                                                                            Dividend: 10.54%;




                                                                                                                                  SUBTOTALS            $2,250.00             $2,250.00
                                              Case 18-11703       Doc 27  Filed 02/21/19
                                                                                     FORMEntered
                                                                                             2      02/21/19 09:55:53                               Desc MainPage No: 2                      Exhibit 9
                                                                             Document      Page  7 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          18-11703                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        ROSALES, OLIVIA A.                                                                               Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***1017                                                                                       Checking Acct #:                      ******0301
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:
For Period Beginning:             4/21/2018                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                1/12/2019                                                                                        Separate bond (if applicable):

      1                 2                                3                                          4                                                     5                  6                       7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement               Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $2,250.00               $2,250.00                  $0.00
                                                                                          Less: Bank transfers/CDs                                           $0.00                   $0.00
                                                                                      Subtotal                                                           $2,250.00               $2,250.00
                                                                                          Less: Payments to debtors                                          $0.00                   $0.00
                                                                                      Net                                                                $2,250.00               $2,250.00



                     For the period of 4/21/2018 to 1/12/2019                                                   For the entire history of the account between 06/21/2018 to 1/12/2019

                     Total Compensable Receipts:                       $2,250.00                                Total Compensable Receipts:                                 $2,250.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,250.00                                Total Comp/Non Comp Receipts:                               $2,250.00
                     Total Internal/Transfer Receipts:                     $0.00                                Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $2,250.00                                Total Compensable Disbursements:                            $2,250.00
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $2,250.00                                Total Comp/Non Comp Disbursements:                          $2,250.00
                     Total Internal/Transfer Disbursements:                $0.00                                Total Internal/Transfer Disbursements:                          $0.00
                                             Case 18-11703        Doc 27  Filed 02/21/19
                                                                                     FORMEntered
                                                                                             2      02/21/19 09:55:53                       Desc MainPage No: 3                    Exhibit 9
                                                                             Document      Page  8 of 8
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         18-11703                                                                                  Trustee Name:                         David Leibowitz
Case Name:                       ROSALES, OLIVIA A.                                                                        Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***1017                                                                                Checking Acct #:                      ******0301
Co-Debtor Taxpayer ID #:                                                                                                   Account Title:
For Period Beginning:            4/21/2018                                                                                 Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               1/12/2019                                                                                 Separate bond (if applicable):

      1                 2                                3                                         4                                             5                   6                     7

  Transaction        Check /                         Paid to/              Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                            Tran Code            $                   $




                                                                                                                                                                         NET              ACCOUNT
                                                                                     TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                               $2,250.00             $2,250.00                    $0.00




                     For the period of 4/21/2018 to 1/12/2019                                           For the entire history of the case between 04/21/2018 to 1/12/2019

                     Total Compensable Receipts:                       $2,250.00                        Total Compensable Receipts:                                 $2,250.00
                     Total Non-Compensable Receipts:                       $0.00                        Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                     $2,250.00                        Total Comp/Non Comp Receipts:                               $2,250.00
                     Total Internal/Transfer Receipts:                     $0.00                        Total Internal/Transfer Receipts:                               $0.00


                     Total Compensable Disbursements:                  $2,250.00                        Total Compensable Disbursements:                            $2,250.00
                     Total Non-Compensable Disbursements:                  $0.00                        Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                $2,250.00                        Total Comp/Non Comp Disbursements:                          $2,250.00
                     Total Internal/Transfer Disbursements:                $0.00                        Total Internal/Transfer Disbursements:                          $0.00




                                                                                                                        /s/ DAVID LEIBOWITZ
                                                                                                                        DAVID LEIBOWITZ
